Citation Nr: 1506664	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-48 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder prior to March 27, 2013. 

2.  Entitlement to an initial compensable rating for left tibia-fibular fracture.

3.  Entitlement to a compensable rating for loss of left knee extension. 

4.  Entitlement to a rating in excess of 10 percent for left knee traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to August 1945.  He is in receipt of a Silver Star medal, which denotes participation in combat. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the evaluations assigned for the Veteran's left knee disabilities and granted service connection for left tibia-fibular fracture (zero percent) and anxiety disorder (10 percent), both effective October 30, 2008. 

The Veteran and his wife presented personal testimony before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is of record.  The Board remanded the claims in February 2013 for additional development.  

The rating assigned for anxiety disorder was increased to 30 percent, effective March 27, 2013, in a July 2013 rating decision issued by the Appeals Management Center (AMC).  

In August 2013, the Board determined that the Veteran was not entitled to a rating in excess of 10 percent for anxiety disorder prior to March 27, 2013, or a rating in excess of 30 percent for anxiety disorder as of March 27, 2013.  The Board also remanded the claims for increased ratings involving the left lower extremity (left tibia-fibular fracture; loss of left knee extension; and left knee traumatic arthritis) and a claim for service connection for a back disorder.  

The Veteran appealed that portion of the Board's August 2013 decision that determined he was not entitled to a rating in excess of 10 percent for anxiety disorder prior to March 27, 2013, to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 memorandum decision, the Court set aside the Board's determination "denying an effective date for a 30 percent disability rating earlier than March 27, 2013," and remanded the claim to the Board for further readjudication.  

Service connection for a back disorder was granted in a March 2014 rating decision issued by the AMC.  As such, that issue, which the Board had remanded in August 2013 for additional development, is no longer before the Board for appellate review.  

Additional argument was received at the Board in January 2015, which was accompanied by a waiver of RO consideration and can therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to March 27, 2013, the Veteran's anxiety disorder was not manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  There is no evidence that the Veteran's service-connected left tibia-fibular fracture is manifested by malunion of the tibia and fibula at any time during the appellate period.  

3.  The Board resolves reasonable doubt in the Veteran's favor by finding that a 10 percent rating should be assigned throughout the appellate period pursuant to Diagnostic Code 5261 for left knee extension limited to 10 degrees.  

4.  There is no evidence that the Veteran's service-connected left knee traumatic arthritis is manifested by flexion limited to 30 degrees at any time during the appellate period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for anxiety disorder have not been met prior to March 27, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).

2.  The criteria for an initial compensable rating for left tibia-fibular fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

3.  The criteria for a 10 percent rating, and no higher, have been met for loss of left knee extension.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

4.  The criteria for a rating in excess of 10 percent for left knee traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In regards to the claims for increased ratings for loss of left knee extension and left knee traumatic arthritis, the RO provided the appellant pre-adjudication notice by a letter dated in October 2008.  In regards to the claims for initial increased ratings for anxiety disorder and left tibia-fibular fracture, the Veteran is disagreeing with the ratings assigned after service connection was granted and initial disability ratings and effective dates were assigned.  Thus those service connection claims have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required as it pertains to those claims because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the appellant physical examinations; obtained medical opinions as to the severity of his service-connected disabilities; and afforded the appellant the opportunity to give testimony.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

There was also substantial compliance with the Board's August 2013 remand as it pertained to the claims remaining on appeal since outstanding VA treatment records were obtained and associated with the Veteran's electronic claims folder; the Veteran was provided notice of the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 and was requested to provide information related to when he had his left knee replaced and to provide his authorization for the release of all records pertinent to his reported total knee replacement, with a specific request for records from Lakeland Regional Medical Center; and an appropriate and contemporaneous VA examination was conducted in October 2013 specific to the left knee and left leg disabilities.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also September 2013, November 2013, and June 2014 AMC letters.  In October 2013, the Veteran indicated that he had sent in what had been requested by VA.  The Board also notes that in a VA Form 21-4142 dated October 2013, the Veteran indicated that he had only received treatment at Lakeland Regional Medical Center in March 2010 and that he had already submitted those records.  The Board notes that records from Lakeland Regional Medical Center related to left knee surgery conducted on March 4, 2010, are of record.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims being adjudicated at this time. 

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

In the February 2009 rating decision that is the subject of this appeal, service connection was granted for anxiety disorder with a 10 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413, effective October 30, 2008.  As noted above, the rating assigned for anxiety disorder was subsequently increased to 30 percent effective March 27, 2013.  See July 2013 rating decision.  Also noted above, the Veteran only appealed that portion of the Board's August 2013 decision that determined he was not entitled to a rating in excess of 10 percent prior to March 27, 2013, to the Court.  In light of that and the findings in the Court's August 2014 memorandum decision, the Board will only consider whether the Veteran is entitled to a rating in excess of 10 percent for anxiety disorder between October 30, 2008, and March 27, 2013.  

Service connection for left knee traumatic arthritis has been in effect for many years.  See February 1946 rating decision.  It is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5260.  The 10 percent rating has been in effect for 20 years and is now protected.  See 38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.951(b) (2014).  Service connection for the other disabilities associated with the Veteran's left knee/leg was established more recently.  More specifically, service connection for loss of left knee extension was granted in a February 2005 rating decision.  A noncompensable evaluation was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261.  In the February 2009 rating decision that is the subject of this appeal, service connection was established left tibia-fibular fracture with a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262, effective October 30, 2008.  

The Veteran's claim for increased ratings concerning the claims for loss of left knee extension and left knee traumatic arthritis was received on September 22, 2008.  Given the foregoing, the Board will determine whether the Veteran is entitled to ratings in excess of zero and 10 percent, respectively, as of September 22, 2007.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 509-510.  As for the remaining claim, for which service connection was established in the rating decision on appeal, the Board will consider whether the Veteran is entitled to a compensable rating for left tibia-fibular fracture as of October 30, 2008.  In that vein, while the Board acknowledges that the Veteran has submitted medical evidence pertinent to his left lower extremity, only the evidence that is dated within the timeframes mentioned as being under consideration can be used in determining whether increased ratings are warranted.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings for limitation of extension with the following ratings assigned: 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2014).

Diagnostic Code 5262 provides the rating criteria for impairment of the tibia and fibula.  A 10 percent rating is assigned for malunion with slight knee or ankle disability; a 20 percent rating is assigned for malunion with moderate knee or ankle disability; and a 30 percent rating is assigned for malunion with marked knee or ankle disability.  Nonunion of the tibia and fibula, with loose motion, requiring brace is assigned a 40 percent rating.  

Pursuant to the General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted where the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).  

A 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV, are to be considered.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

The Veteran submitted an undated handwritten statement that is difficult to read.  In essence, however, he asserts that he cannot perform any duties of manual or physical labor due to his inability to walk or stand for any length of time.  He reported needing to use a wheelchair to retrieve his mail and to shop with his wife.  The Veteran indicates that he cannot stand the weight and pain in his service-connected left leg and asserts that the amount of pain medication he takes and the fact that he has a motorized wheelchair supports a finding that his disabilities are bad and that he cannot get around normally.  

In his December 2010 VA Form 9, the Veteran reported that he is under medication for sleep problems associated with his psychiatric disability and that he is not mobile or ambulatory anymore due to his knee and leg conditions.  

The Veteran testified in November 2012 that he has had a wheelchair for quite a few years, which was given to him due to problems he was having with getting around, moving, walking, and basically a lot of instability of his knees and hips.  In regards to his left lower extremity (other than the hip), the Veteran reported that he was only able to put minimal weight on his left leg because of his knee and that his left shoe always wears out before his right.  The Veteran also indicated that his left knee gave way and that he was unable to "move it backwards."  He asserted that he did not move his left knee very much and needed to keep it straight.  The Veteran also testified that he could still feel pain from where his left leg was fractured and that he has to sleep with pillows under his left leg/knee.  In regards to his anxiety disorder, the Veteran reported continuing nightmares and that he did not go out much.  The Veteran's wife testified that the Veteran went to bed most nights at 8 or 8:30 pm because of his leg hurting.  

In an April 2013 handwritten statement, which is also difficult to read, the Veteran appears to be complaining about the attitude of the examiner who performed the orthopedic examinations in April 2013.  He contends that no one seems to realize how hard it is for him to walk any distance or stand for any length of time.  

In October 2013, the Veteran indicated that he had had his left knee partially replaced, which was necessary as he could no longer stand the pain.  In a June 2014 handwritten statement that is difficult to read, the Veteran indicates that he has had left knee pain since service but that he did not seek VA treatment (after initially seeking out VA following his discharge) until four years prior.  The Veteran also asserted that his left knee pain is always at a level eight and when he tries to get around or walk.  See VA Form 21-4138.  

The evidence pertinent to the claims for increased ratings that are the focus of this decision consists of VA and private treatment records and several VA examination reports.  

A January 2008 ambulatory care note documents that the Veteran reported that his left knee arthritis pain was manageable with current medications.  Physical examination revealed full range of motion of the bilateral knee with crepitation on flexion and extension, worse on the left knee.  

An August 2008 ambulatory care note documents the Veteran's complaint of left knee pain exacerbation.  Physical examination revealed full range of motion of the left knee with crepitus on flexion and extension, but no edema or erythema.  An August 2008 x-ray of the left knee showed moderate osteoarthritis with narrowing of the medial joint space.  Marginal spurs were noted but there was no joint effusion, fracture, or dislocation.  Calcification in the lateral joint space could represent a joint body.  The impression was osteoarthritis with probable osteochondral joint body.  

An October 2008 geriatric medicine outpatient note documents that the Veteran was seen with complaint of left knee pain at a level 9/10, which had been present since service but was getting worse as he was unable to tolerate pain any more.  Physical examination revealed point tenderness in the joint space of the left knee and restricted range of motion with pain.  The August 2008 x-ray was reported as containing an impression of osteoarthritis with probable osteochondral joint body.  

The Veteran underwent a VA joints examination in October 2008, at which time he reported worsened pain and an inability to extend the left knee to full capacity since his last VA exam.  It was noted that the Veteran used a brace, cane and walker intermittently, but frequently, for walking.  It was noted that there was functional limitation on standing in that the Veteran was only able to stand for 15-30 minutes and functional limitation on walking in that the Veteran was unable to walk more than a few yards.  Left knee symptoms included giving way, instability, pain, stiffness, weakness and repeated effusions.  There were no episodes of dislocation or subluxation or of locking.  The left knee condition affected left knee joint motion and the Veteran reported flare-ups every two to three weeks lasting one to two days.  Left knee inflammation in the form of warmth and redness was also noted by the Veteran.  Physical examination revealed antalgic gait and poor propulsion.  There was evidence of abnormal weight bearing in the form of abnormal shoe wear pattern, namely increased wear on the outside edge of the left heel and increased wear on the inside edge of the left forefoot.  Range of motion testing of the left knee revealed active and passive flexion , as well as range of motion against strong resistance, from zero to 100 degrees, with pain beginning at 80 degrees and ending at 100 degrees.  There was no additional limitation of motion after repetitive use.  The left knee was also reported to have crepitus, tenderness, painful movement, guarding of movement, clicks/snaps and grinding, but no instability or patellar or meniscal abnormality.  The findings of an August 2008 x-ray of the left knee were reported.  The imaging report is also of record and documented moderate osteoarthritis with narrowing of the medial joint space.  Marginal spurs were noted.  There was no joint effusion and no fracture or dislocation noted.  Calcification in the lateral joint space could represent a joint body.  The impression was osteoarthritis with probable osteochondral joint body.  The October 2008 VA examiner diagnosed traumatic arthritis of the left knee, which caused mild effects on shopping and traveling and moderate effects on chores, exercise and sports.  The Veteran was also diagnosed with loss of extension of the left knee, which did not impact activities of daily living.  

A November 2008 orthopedic surgery consult note documents that the Veteran was seen with complaint of limited range of motion and limited ambulation due to left knee pain.  He was ambulating without aids and was having difficulty with activities of daily living.  The Veteran indicated that knee pain was present at all times and was worse with any activity.  He also complained of pain at night.  The Veteran was not interested in surgery or injections and was noted to be very agitated that he was not getting disability.  Physical examination revealed left knee range of motion from 10 to 70 degrees, a small effusion, crepitus with motion, and stability to stress.  X-ray was reported to show advanced degenerative joint disease of the knee with marginal osteophytes and loss of joint space.  

The Veteran underwent a VA bones examination in January 2009, at which time his claims folder was reviewed.  The problem being examined was the Veteran's residuals of left tibia and fibula fracture.  The Veteran reported pain in his left leg and knee ever since service and indicated that "my ankle is ok."  He was no longer able to stand or walk more than 10 minutes due to increased left leg and knee pain.  The pain was located in the middle of the left shin shaft and left knee.  The Veteran was noted to be using a cane for walking and it was also reported that he started to use a wheelchair for long distance mobility due to increased pain in left leg.  The examiner indicated that the condition affected motion of a joint, but there were no flare-ups of bone or joint disease.  Physical examination revealed that there was left knee joint abnormality in the form of pain and limitation, but there was no abnormal motion or flail joint or false flail joint.  Gait was described as antalgic.  It was noted that there was functional limitation on standing in that the Veteran was only able to stand for 15-30 minutes and functional limitation on walking in that the Veteran was unable to walk more than a few yards.  The examiner also noted moderate tenderness to palpation at the left mid shaft of the shin.  X-ray of the left tibia and fibula contained an impression of status post well-healed fibular fracture; and degenerative changes about the knee.  X-ray of the bilateral ankle showed no fracture or dislocation; maintained ankle mortise; unremarkable talar domes; no significant degenerative disease; and unremarkable soft tissues.  The impression was no significant abnormality noted.  The January 2009 VA examiner diagnosed well-healed mid fibula fracture.  The problem associated with the diagnosis was residuals of left tibia and fibula fracture.  There were mild effects on bathing, moderate effects on chores, shopping, recreation and travel, and severe effects on exercise.  Sports were prevented.  

The Veteran also underwent a VA joints examination in January 2009, at which time the Veteran denied any left ankle problems.  He reported left knee pain, stiffness, weakness and decreased speed of motion, but there was no complaint of giving way, deformity, instability, incoordination, episodes of dislocation or subluxation, effusion, locking, or inflammation.  The examiner noted the condition affected joint motion but that the Veteran denied flare-ups of joint disease.  The Veteran reported standing limitations in that he was only able to stand for 15 minutes and walking limitations in that he was unable to walk more than a few yards.  It was noted that he was always using a cane and wheelchair.  Physical examination revealed antalgic gait, evidence of abnormal weight bearing, and evidence of abnormal shoe wear pattern, namely increased wear on the outside edge of the left heel.  The left knee exhibited crepitus, tenderness, pain at rest, guarding of movement, and clicks/snaps.  There was no evidence of grinding, instability, or patellar or meniscus abnormality.  Range of motion testing revealed active and passive left knee flexion from zero to 35 degrees and normal extension.  There was objective evidence of pain with both active and passive motion on the left side beginning at 15 degrees and ending at 35 degrees and following repetitive motion, but there was no additional limitation of motion after three repetitions.  Left knee extension was normal with pain during both active and passive motion beginning at -5 degrees and ending at zero degrees, but no additional limitation of motion after three repetitions.  The Veteran was diagnosed with left knee degenerative joint disease.  There were moderate effects on chores, shopping, recreation, traveling and bathing and severe effects on exercise.  Sports were prevented.  

The Veteran underwent a VA initial evaluation for posttraumatic stress disorder (PTSD) in January 2009, at which time his claims folder and medical records were reviewed.  There was no outpatient treatment and no hospitalizations for a mental disorder.  The Veteran denied depression but reported his "nerves are shot."  He said he had had nervous problems since the war.  Symptoms described were that of PTSD.  The Veteran indicated that he never sought treatment because he had to work and support his family and later on thought he could handle it on his own.  He reported he was always seen by others as nervous.  This improved over time and was not as much of a problem currently.  The Veteran reported being married for 50 years to a woman who had since passed away.  He had been remarried for 10 years to a wonderful woman.  He had one biological daughter and two step daughters.  The Veteran noted that he had his church and family for support.  He reported that he tries to do for other people because he has been so blessed.  The Veteran indicated he was involved in church activities.  He also reported keeping his yard clean and riding his mower and keeping it neat "like a park."  He denied a history of suicide attempts and a history of violence/assaultiveness.  The Veteran reported having two drinks five nights a week but not drinking when he goes to church.  Alcohol had no problematic effect and he denied the use of other substances.  

Mental status examination revealed that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  Psychomotor activity and speech were unremarkable.  He was cooperative, friendly, relaxed and attentive.  Affect was normal and mood was good.  Attention was intact and the Veteran was oriented to person, time and place.  Thought process and content were both unremarkable and there were no delusions.  He understood the outcome of behavior and intelligence was average.  He also understood that he had a problem.  The Veteran denied sleep impairment and hallucinations.  There was no inappropriate behavior.  He interpreted proverbs appropriately, had no obsessive or ritualistic behavior, and denied panic attacks.  He also denied the presence of homicidal and suicidal thoughts.  Impulse control was good, there were no episodes of violence, and the Veteran was able to maintain minimum personal hygiene.  Memory (remote, recent and immediate) was normal.  

The following symptoms of PTSD were reported by the Veteran; recurrent recollections (thinks about it less than he used to be but still can be overcome when he thinks about it); distressing dreams (used to have nightmares a lot, now only occasionally); occasional reliving the events (mostly on holidays); occasional psychological distress (can get sad and cry, anxious at times); physiological reactivity (cries sometimes); avoidance (cannot watch movies about World War II and never owned another gun until recently); and restricted affect (mild anxiety).  He denied sleep problems, blackouts, diminished interest, feeling detached, feeling of a shortened future, anger, hypervigilance and exaggerated startle response.  He also indicated that he had no problems concentrating.  The Veteran reported he was nervous for many years but he tried to handle it on his own.  He never abused alcohol but used it to relax.  The Veteran reported for the first ten years, he had difficulties but over the years, it had gradually gotten better.  He validated symptoms of PTSD in the early years but is now not as bothered by it.  The Veteran reported retiring from his occupation as a mortgage lender in 1989.  

An Axis I diagnosis of anxiety, not otherwise specified (NOS), was made and a GAF score of 69 was assigned.  The examiner reported that there were PTSD signs and symptoms that were transient or mild and decrease work efficiency and ability to perform occupational tasks or during periods of significant stress.  More specifically, the examiner noted mild and transient symptoms of anxiety when under stress to include decreased concentration, restlessness and worrying.  

A June 2009 physical medicine rehab consult note documents that the Veteran reported difficulty with ambulation from pain in his left knee.  Physical examination revealed strength in the left lower extremity at a level of 4/5 with some reduced effort from pain; decreased sensation in the left lower extremity; that the Veteran ambulated with slow gait; and that there was decreased endurance due to dyspnea and pain in the left leg.

In November 2009, the Veteran was fit with and delivered a knee brace.  See orthotic prosthetic note.  

The Veteran was admitted to Lakeland Regional Medical Center on March 4, 2010, at which time it was noted he had a long-standing history of worsening pain in his left knee due to advanced degenerative osteoarthritis and wished to proceed with unicompartmental resurfacing of the medial compartment of the knee.  A history and physical examination was conducted on the date of admission, which reported chronic, progressive left knee pain caused by severe osteoarthritis.  The Veteran had previously undergone conservative treatment options by different orthopedic surgeons, including viscous injections, cortisone injections, and medications, but continued to have pain that interfered with his ability to walk to do his daily activities and get around the community.  It was recommended he undergo a left total knee replacement and he had agreed to proceed with surgery.  Physical examination of the extremities revealed no deformity except the left knee, which had a varus deformity.  In addition to the left knee there was medial joint line tenderness, patellofemoral crepitus, and slight lateral joint line tenderness.  Range of motion was from zero to 95 degrees.  There was 2+ valgus laxity but the quadriceps muscles and neurovascular status were intact.  X-rays of the left knee demonstrated complete loss of medial compartment space bone on bone.  The diagnosis was osteoarthritis of the left knee, medial compartment.  The Veteran was scheduled to undergo left unicondylar knee replacement on March 4, 2010.  The following day, the impression was severe degenerative joint disease of left knee status post resurfacing of the medial component with replacement.  X-ray showed joint replacement of the medial compartment with hardware in adequate position; the cortical and trabecular patterns appeared intact; surgical drain was seen in the joint space superiorly and lateral to the patella.  The Veteran was discharged on March 6, 2010, with a final diagnosis of severe degenerative osteoarthritis of the medial compartment of the left knee joint.  

A January 2011 ambulatory care note documents that the Veteran was seen with complaint of pain in the left knee, which has been bothering him since 1941.  He said he could not understand why he does not have a higher disability rating because it hurts and limits his ability to walk so he does not understand what degrees of flexion have to do with anything.  No findings specific to the left knee were provided at this visit.  The impression was degenerative joint disease.  

VA treatment records do not document treatment related to the Veteran's mental health.  His mental status, however, was noted in primary care nursing notes dated in March 2010, July 2010,  September 2010, January 2011, March 2011, May 2012, August 2012, December 2012 and March 2013, which indicate that the Veteran's cognitive screen and mental status was alert and oriented times three.  

The Veteran underwent a VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in April 2013, pursuant to the Board's February 2013 remand.  His claims folder was reviewed.  Diagnoses of traumatic arthritis of the left knee and residuals of left tibia-fibular fracture were provided.  The Veteran reported that both conditions had worsened since his last examination, but denied a history of hospitalization, surgery or specialized procedures for this condition since the last evaluation.  Current symptoms involving the left knee included pain and numbness.  The pain was described as dull and constant.  Current symptoms involving the left lower extremity included pain, which was described as sharp.  Provocative factors for both the left knee and left lower extremity included standing and walking; palliative factors included oral medications.  The Veteran indicated that on the day of the examination, his level of left knee and left lower extremity pain was at a level 9/10.  The Veteran denied that flare-ups impacted the function of the knee and/or lower leg.  

During the April 2013 VA examination, range of motion testing revealed left knee flexion to 80 degrees with objective evidence of painful motion beginning at 70 degrees.  Extension was normal, with no objective evidence of painful motion noted.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The examiner indicated that the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing, but there was less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing and weight-bearing, and guarding of the knee in flexion and some palpable spasms.  The examiner also reported tenderness to palpation of the mid shaft of the left lower extremity, primarily at the tibia.  There was no gross deformity.  Muscle strength testing revealed active movement against gravity with left knee flexion and active movement against some resistance with left knee extension.  Left joint stability testing was normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran had tibial and/or fibular impairment in the form of leg length discrepancy (shortening of any bones of the lower extremity).  The right leg was 90 centimeters and the left leg was 91 centimeters.  The examiner also reported that the Veteran had had a total knee replacement, but did not indicate which knee or the severity of residuals, and that the Veteran had had arthroscopic or other knee surgery involving the 1941 Incision and Drainage of Left Knee with residual side effect of pain.  The examiner also reported left knee scars, but none were painful and/or unstable and the total area of all related scars was not greater than 39 square cm (6 square inches).  The Veteran was noted as using assistive devices as a normal mode of locomotion, although occasional locomotion by other methods may be possible; specifically the regular use of both a wheelchair and cane for ambulation.  The examiner reported that imaging studies showed degenerative or traumatic arthritis documented in the left knee, but there was no x-ray evidence of patellar subluxation.  The January 2009 x-ray findings were reported by the examiner.  The examiner also reported mild to moderate effects on chores, shopping, recreation, traveling and driving.  The effect on exercise and sports was severe or prevented.  

The Veteran underwent a VA knee and lower leg conditions DBQ in October 2013, pursuant to the Board's August 2013 remand.  The examiner reported reviewing the VBMS file and provided diagnoses of traumatic arthritis of the left knee and residuals of left tibia-fibular fracture.  Since his last exam, the Veteran reported he had worsened and continual pain in the left lower leg and knee.  Knee pain worsened with movement and it "gives out" if he tries to walk more than about ten yards.  The daily baseline level of pain is about 5 out of 10 if he is taking his pain medication.  If he misses pain medication, the pain increases to close to a 10/10.  Aggravating factors were standing, walking and exposure to cold drafts or cold weather.  Alleviating factors were pain medication and rest.  The lower leg pain was fairly constant and dull at about a 5/10 level, with medication.  The pain became sharp with walking or standing.  Alleviating factors were pain medication and rest.  The examiner reported that treatment notes reviewed to the present revealed worsening of left knee and leg pain with need for wheelchair apparent around 2011 and increase to opiate pain medication in November of 2012.

During the October 2013 VA examination, the Veteran denied that flare-ups impacted the function of the knee and/or lower leg.  Range of motion testing revealed left knee flexion to 120 degrees with no objective evidence of painful motion.  There was also no objective evidence of painful motion during left knee extension.  The Veteran unable to perform repetitive-use testing with three repetitions and the examiner noted that the Veteran was experiencing severe pain and was tremulous and weak such that further testing would have likely been unsafe to pursue.  The examiner reported that the Veteran had functional loss and/or functional impairment of the knee and lower leg in the form of less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  There was also tenderness or pain to palpation for joint line or soft tissues of the left knee.  Muscle strength testing revealed active movement against gravity with left knee flexion and active movement against some resistance with left knee extension.  The examiner was unable to conduct joint stability testing.  There was no evidence or history of recurrent patellar subluxation/dislocation and no total knee joint replacement, though arthroscopic or other knee surgery was reported by the Veteran in 2010.  There were no residual signs and/or symptoms due to arthroscopic or other knee surgery, but the examiner noted the Veteran had scars, though none were painful and/or unstable or covering a total area greater than 39 square cm (6 square inches).  It was noted that the Veteran used a wheelchair constantly and a cane regularly because of back and knee pain upon standing and walking.  Imagining studies documented degenerative or traumatic arthritis of the left knee, but not evidence of patellar subluxation.  An October 2013 x-ray of the left knee was reported as containing an impression of postoperative change left knee.  Lucency at the left medial femoral condyle may be chronic secondary to patient's surgery, but comparison to previous studies is suggested.  The VA examiner reported that the Veteran generally presented as an elderly male who appeared younger than his chronologic age.  He was in a wheelchair and could walk only short distances with assistance.  His gait was hesitant, slow, and antalgic.  

An addendum was requested from the examiner who conducted the October 2013 knee and lower leg conditions DBQ to ascertain whether the surgical procedure dated March 4, 2010, was a prosthetic replacement of the left knee joint; and, if so, whether there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The examiner provided an addendum in June 2014.  The examiner reported that review of the medical evidence did not show any prosthetic replacement of the left knee joint and that the current symptoms were consistent with worsening left knee degenerative joint disease.  

A June 2014 ambulatory care note documents that the Veteran reported his knee pain had progressed to the point where it is difficult to get around and he could not even get out to get his mail.  The Veteran wanted to be evaluated for a POV and asked whether he could "get a scooter so I can get around in and out of the house."  He indicated that his wife was not doing well at all so things all fall on him such as grocery shopping.  

The preponderance of the evidence of record does not support the assignment of a rating in excess of 10 percent for anxiety disorder prior to March 27, 2013.  As an initial matter, the Board notes that only one GAF score was assigned during the relevant timeframe, namely a score of 69 made at the time of the January 2009 VA initial evaluation for PTSD examination, which, as noted above, represents mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.  The Board has considered this GAF score in conjunction with the subjective symptoms reported by the Veteran prior to March 27, 2013, to include complaints of sleep impairment, nightmares, and isolation.  See December 2010 VA Form 9; November 2012 hearing transcript.  It does not find, however, that a rating in excess of 10 percent is warranted prior to March 27, 2013.  

Importantly, although the evidence of record indicates that the Veteran had retired and was not working during the relevant time frame, at the time of the January 2009 VA examination, the Veteran reported being remarried for the past 10 years to a wonderful woman, having his church and family for support, that he tried to help other people because he himself had been so blessed, and that he was involved with church activities.  In addition, there was objective evidence of good, rather than depressed, mood; normal, rather than anxious, affect; and normal memory rather than any mild memory loss.  Moreover, at the time of the January 2009 VA examination, the Veteran denied sleep impairment and panic attacks.  In light of this evidence, the Board finds that the severity of the Veteran's overall disability more nearly approximates the already-assigned 10 percent rating prior to March 27, 2013.  38 C.F.R. § 4.7.  A 30 percent rating is not warranted for anxiety disorder prior to March 27, 2013.  

At this juncture, the Board must discuss the Court's August 2014 memorandum decision.  The Court determined that in denying a rating in excess of 10 percent prior to March 27, 2013, the Board's August 2013 decision was plausible and not clearly erroneous based on the record of proceedings and that read as a whole, the Board's statement was understandable.  The Court noted, however, that within the thrust of the Veteran's argument was his contention that it was not clear why the Board assigned March 27, 2013, as the effective date for the higher disability rating.  The Court went on to say that the Board's reasoning was clear, namely because the March 27, 2013, medical report substantiated the increase in disability; however, that medical report also reflects that the Veteran's condition did not suddenly worsen on the date of the examination, and it was not clear why the Board could not ascertain an earlier effective date, particularly considering that the benefit of the doubt is for application on all material issues.  

As noted above, the Board has considered the Veteran's subjective report that he experienced sleep impairment, nightmares, and prior to March 27, 2013.  While it finds that the Veteran is competent to report such symptomatology, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals, specifically the January 2009 VA examination report, than to the Veteran's statements made in connection to his claim for VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, while it may be true that the Veteran's disability picture did not suddenly worsen on March 27, 2013, which is the date on which he was again examined by VA in conjunction with his claim for increased rating, the subjective evidence of record was outweighed by the objective evidence of record during the timeframe prior to the March 27, 2013, VA examination report.  In other words, the subjective and objective evidence of record more nearly approximately the criteria for a 10 percent rating until the Veteran's date of reexamination on March 27, 2013.  

At this juncture, the Board acknowledges the assertions raised by the Veteran as they pertain to his left lower extremity, which is currently in receipt of three separate ratings for different disabilities affecting it.  As noted above, the Veteran has, in essence, reported that his left lower extremity disabilities affect his ability to walk and stand for any length of time, that he requires the use of a wheelchair, and that his left lower extremity disabilities cause him much pain.  The Board finds that the Veteran is competent to make these assertions and that his assertions are credible.  

The preponderance of the evidence of record, however, does not support the assignment of a compensable rating for left tibia-fibular fracture pursuant to Diagnostic Code 5262.  The Board again acknowledges the Veteran's report of pain where his left leg was fractured in service, and that it contributes to his problems with walking and standing.  The objective evidence of record, however, does not establish that the Veteran has malunion of the tibia and fibula, which is required to support the assignment of a compensable (10 percent) rating under the pertinent diagnostic criteria.  Rather, a January 2009 x-ray clearly indicates that the fracture sustained by the Veteran to his fibula was well-healed.  In other, there was no evidence of malunion on x-ray.  For this reason, the assignment of a compensable rating is not warranted for the service-connected left tibia-fibular fracture.  

The Board finds that resolution of doubt in the Veteran's favor is warranted as it relates to whether a compensable rating for loss of left knee extension pursuant to Diagnostic Code 5261 should be assigned.  This determination is based on the Veteran's November 2012 testimony that he was unable to "move it [his left knee] backwards and the objective evidence at the time of a November 2008 orthopedic surgery consult note that revealed left knee range of motion beginning at 10 degrees.  It is also based on the fact that there is no indication the examiner who conducted the October 2013 VA examination provided range of motion measurements for left knee extension, see December 2014 post-remand brief, and the fact that the Veteran was unable to perform repetitive-use testing due to severe pain, tremors and weakness.  For these reasons, the Board finds that a 10 percent rating should be assigned throughout the appellate period due to left knee extension limited to 10 degrees.  See also 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2014); DeLuca, 8 Vet. App. at 204 -06.

The preponderance of the evidence of record does not support the assignment of a rating in excess of 10 percent for left knee traumatic arthritis pursuant to Diagnostic Codes 5010 and 5260.  This is so because the Veteran has not exhibited left knee flexion limited to 30 degrees at any time during the appellate period.  Rather, at worst, left knee flexion has been limited to 35 degrees.  See January 2009 VA joints examination report.  The Board notes that this is 5 degrees more than the limitation needed to support the assignment of the next highest (20 percent) rating provided under Diagnostic Code 5260.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities due to the Veteran's service-connected left knee traumatic arthritis.  The Board acknowledges the subjective complaints of pain, weakness and stiffness made during the entire appellate period, as well as the objective evidence of crepitation on flexion and extension in January 2008, August 2008, and November 2008, see ambulatory care and orthopedic surgery consult notes, and the objective evidence of pain during range of motion testing in October 2008, January 2009, and April 2013.  See October 2008 geriatric medicine outpatient note; VA examination reports dated January 2009 and April 2013.  The Board also acknowledges the objective findings of guarding of movement at the time of the October 2008, January 2009, April 2013 and October 2013 VA examinations; the objective findings of less movement than normal, disturbance of locomotion, interference with sitting, standing and weight-bearing, and palpable spasms at the time of the April 2013 VA examination; and the objective findings of less movement than normal, weakened movement, and disturbance of locomotion, interference with sitting, standing and weight-bearing, at the time of the October 2013 VA examination.  Repetitive motion, however, did not limit the Veteran's motion any further at the time of the October 2008, January 2009 and April 2013 VA examinations.  In other words, post-test left knee flexion was unchanged. 

Even taking into account these objective findings, as well as the objective findings of pain beginning at 70 degrees of left knee flexion at the April 2010 VA examination and the fact that the Veteran was unable to perform repetitive-use testing with three repetitions at the time of the October 2013 VA examination, as the Veteran was experiencing severe pain and was tremulous and weak such that further testing would have likely been unsafe to pursue, however, the Veteran was still able to achieve zero to 100 degrees of left knee flexion in October 2008, 70 degrees of left knee flexion in November 2008, zero to 80 degrees of left knee flexion in April 2013, and zero to 120 degrees of left knee flexion in October 2013.  These ranges represent 70, 30, 50 and 90 degrees of flexion more than the limitation of flexion needed to support the next highest (20 percent) rating under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  In addition, even if range of motion had been limited by pain beyond that shown during examination, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case it does not.  In light of the foregoing, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected left knee traumatic arthritis is not warranted based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca, 8 Vet. App. at 204 -06.

The Board has also considered the other diagnostic criteria related to the knees to determine whether an increased rating, or additional separate compensable rating, is warranted for the left knee traumatic arthritis under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Most of the remaining diagnostic codes, however, are simply not applicable to the Veteran's service-connected left knee traumatic arthritis as there is no evidence of ankylosis (Diagnostic Code 5256); dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint (Diagnostic Code 5258); symptomatic removal of the semilunar cartilage (Diagnostic Code 5259); or genu recurvatum (Diagnostic Code 5263).  See VA and private treatment records; VA examination reports.  

The Board has considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the left knee.  See VAOPGCPREC 23-97.  The Veteran has reported that his left knee is unstable.  See October 2008 VA examination report; November 2012 hearing transcript.  The Board acknowledges that the October 2013 VA examiner noted that the Veteran has instability of station and that stability testing could not be conducted at the time of that examination.  There was no objective evidence of instability at the time of the October 2008 and January 2009 VA examinations, however, the November 2008 orthopedic surgery consult note documented stability to stress, and stability testing at the time of the April 2013 VA examination was normal.  The objective findings of record, which the Board finds more probative than the Veteran's subjective accounts, do not support a separate rating under Diagnostic Code 5257 for the Veteran's left knee.

At this juncture, the Board acknowledges that it remanded the disabilities affecting the Veteran's left lower extremity in order for VA to consider the applicability of Diagnostic Code 5055, as it appeared that the Veteran's underwent a left total knee replacement during the appellate period.  The evidence of record, however, to include the Veteran's own statements, clearly indicates that the Veteran's left knee was only partially, not totally, replaced.  See records from Lakeland Regional Medical Center; June 2014 addendum to October 2013 VA examination.  The plain language of Diagnostic Code 5055 does not apply to partial knee replacements.  See Hudgens v. Gibson, 26 Vet. App. 558 (2014).  For this reason, Diagnostic Code 5055 is not for application in this case.  

Lastly, the Board has also considered whether separate, compensable ratings would be warranted for the scars noted on the Veteran's left knee.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.)  In this case, however, the Veteran does not contend, and the evidence does not show, that a separate compensable rating is warranted for any of the left knee scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007).  This is so because none of the scars have been described as painful and/or unstable and the total area of all related scars was not greater than 39 square cm (6 square inches).  See April 2013 and October 2013 VA examination reported.  As such, the assignment of a separate, compensable rating for the scars on the Veteran's left knee is not warranted.

Extraschedular Consideration

The Board has considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, as discussed above, the record shows that the manifestations of the disabilities at issue are consistent with those contemplated by the applicable schedular criteria.  Accordingly, the Board has concluded that referral of this case for extraschedular consideration is not in order.



ORDER

An initial rating in excess of 10 percent for anxiety disorder prior to March 27, 2013, is denied. 

An initial compensable rating for left tibia-fibular fracture is denied.

A 10 percent rating, and no higher, is granted for loss of left knee extension. 

A rating in excess of 10 percent for left knee traumatic arthritis is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


